In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 01-2206
UNITED STATES     OF   AMERICA,
                                             Plaintiff-Appellee,
                               v.

CHERYL NADINE GANSER,
                                         Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
                 for the Central District of Illinois.
         No. 00-CR-40020—Joe Billy McDade, Chief Judge.
                         ____________
    ARGUED NOVEMBER 28, 2001—DECIDED JANUARY 17, 2003
                     ____________


  Before HARLINGTON WOOD, JR., KANNE, and ROVNER,
Circuit Judges.
  HARLINGTON WOOD, JR., Circuit Judge. On September
21, 1999, the postal inspection service in Des Moines, Iowa
received a call from the police chief of Woodhull, Illinois.
The chief stated that he had received information from
a confidential informant (“CI”) that Steven Simmons of
Colona, Illinois had been receiving methamphetamine
in the U.S. mail.1 The CI stated that the methamphet-
amine was being sent by a “Cheryl” from Long Grove,


1
   The Des Moines postal inspection service’s area of responsibil-
ity includes areas of western Illinois including Henry County,
which encompasses the cities at issue in this case.
2                                              No. 01-2206

California and that Simmons had received three or four
previous shipments. The CI believed that Simmons would
be receiving another shipment around the middle of the
next week, that is from approximately September 28 to
September 30, 1999, and that the methamphetamine
would be shipped in a greeting card. As a result of this in-
formation, postal authorities placed a mail watch on Sim-
mons’ mail. Under the mail watch, the postmaster in
Colona was instructed to contact the Des Moines postal
inspection service before delivering any greeting card-
type piece of mail addressed to Simmons from a Cheryl
in California.
   On October 21, 1999, the Colona postmaster received a
first class letter in a red, card-type envelope addressed
to Steve Simmons. There was a return address label on
the envelope which read, “Cheryl Ganser, 1672 Main St.
E318, Ramona, CA 92065.” The Colona postmaster con-
tacted the Des Moines postal inspection service. Postal
inspectors told the Colona postmaster to forward the let-
ter to their office via overnight mail. The letter arrived
at the Des Moines postal inspection service the next day
at approximately 11:00 a.m. At that time, the letter was
presented to a drug detecting police dog for a “free air
search.” The dog alerted to the envelope, indicating the
presence of a narcotic odor. Because the investigators who
handled these type of cases were all out of the office
on October 22, the letter was secured after the dog sniff
for follow-up investigation the next day.
  Also on October 22, another first class letter addressed
to Simmons from Ganser arrived in Colona. The postmas-
ter alerted the Des Moines postal inspection service and
forwarded this second letter to the Des Moines office by
overnight mail. On Saturday, October 23, 1999, postal
inspector Randy Miskanic returned to the office after
attending a training conference in Philadelphia. Miskanic
went to a Des Moines post office to pick up the second let-
No. 01-2206                                               3

ter from the mail stream at approximately 10:00 a.m.
Miskanic examined both envelopes and concluded that
the first letter may have contained methamphetamine
because he could feel “a powdery lump” in the middle of
the letter. Given its appearance, Miskanic did not believe
that the second letter contained methamphetamine.
   Miskanic ran a criminal history on Cheryl Ganser which
revealed two convictions for controlled substance offenses
in the state of California. He also ran Steve Simmons’
criminal history which revealed a 1987 arrest for posses-
sion of a controlled substance in Illinois. Miskanic tele-
phoned the Woodhull police chief to confirm the details
about the CI’s tip. Miskanic then asked the chief about
the CI’s reliability, and the chief stated that he was reli-
able. Miskanic also contacted the Colona post office to
find out what time Simmons’ mail was usually delivered.
He was told that the normal delivery time was around
1:00 p.m. Miskanic decided that the letters should be de-
livered to Simmons in a controlled delivery. Miskanic de-
termined that, given the three-and-a-half hours of drive
time from Des Moines to Colona, he would not have
enough time to put together a controlled delivery on Sat-
urday. Over the weekend, Miskanic drafted an affidavit
in support of a search warrant to present to a judge and
enlisted the assistance of local law enforcement person-
nel to conduct the controlled delivery in Colona on Monday.
  On Monday, October 25, 1999, Miskanic drove to Henry
County, Illinois where he met with local law enforce-
ment officials and an assistant state’s attorney. Miskanic
conducted a controlled delivery of the two letters to
Simmons’ mailbox shortly after 1:00 p.m. on Monday. A
search warrant was then obtained for Simmons’ residence.
The warrant was executed that afternoon. Law enforcement
officials seized various items of physical evidence, includ-
ing the first envelope, which had been opened, and its
contents—a greeting card and approximately 3.5 grams of
4                                              No. 01-2206

methamphetamine. Simmons agreed to cooperate with
authorities and participated in a controlled purchase of
methamphetamine from Ganser through the mail. After
receiving a money order from Simmons, Ganser sent
another letter to Simmons containing approximately one-
half ounce of methamphetamine which was seized by
postal authorities. Ganser was subsequently arrested at
her place of work in Ramona, California.
  On August 16, 2000, based on the two letters contain-
ing methamphetamine, Ganser was charged in a three-
count superseding indictment with conspiracy to distrib-
ute and to possess with intent to distribute at least five
grams of methamphetamine and at least fifty grams of
a substance containing methamphetamine (Count I); dis-
tribution and possession with intent to distribute a sub-
stance containing methamphetamine (Count II); and
distribution and possession with intent to distribute at
least five grams of methamphetamine (Count III). On
August 31, 2000, Ganser filed a motion to suppress, asking
the court to suppress, among other things, the first enve-
lope and its contents and the letter and methamphetamine
obtained in the controlled purchase by mail. Ganser ar-
gued that postal authorities had no reasonable suspicion
to intercept and detain the first letter and, further, that
the detention of the letter from October 21 to October 25
was constitutionally unreasonable. After an evidentiary
hearing, the district court in a written order filed Novem-
ber 22, 2000 denied Ganser’s motion to suppress. Noting
that it was a “close question,” the district court found
that postal authorities had reasonable suspicion to inter-
cept the first letter despite inaccuracies in the CI’s tip
including the fact that there is no such city as Long Grove,
California and the fact that the letter did not arrive until
October 21, 1999. The court also rejected Ganser’s conten-
tion that the delay in delivering the first letter to Sim-
mons was unreasonable.
No. 01-2206                                                  5

  On January 5, 2001, with the district court’s approval,
Ganser entered a conditional guilty plea to Count II. In her
plea agreement, Ganser reserved the right to appeal the
district court’s November 22 order denying her motion to
suppress. The government agreed to dismiss Counts I and
III. Ganser was sentenced on May 4, 2001 to eighty-four
months imprisonment followed by three years of super-
vised release. Ganser filed a timely notice of appeal.


                         ANALYSIS
  Individuals have a Fourth Amendment right to be free
from unreasonable searches and seizures of items they
place in the mail. United States v. Evans, 282 F.3d 451, 454
(7th Cir.), cert. denied, 123 S.Ct. 304 (2002) (citing United
States v. Van Leeuwen, 397 U.S. 249, 251 (1970)). “However,
upon reasonable suspicion that the package contains
contraband, law enforcement authorities may detain the
package for a reasonable length of time while investigating
the package.” Id. (citations omitted). Ganser raises two
issues on appeal. First, she contends postal authorities
lacked reasonable suspicion to remove the first letter from
the mail stream. Ganser further asserts that the amount
of time postal authorities detained the first letter while
investigating its contents was constitutionally unreason-
able.
  We turn first to the issue of reasonable suspicion. We
review a determination of reasonable suspicion de novo.
Evans, 282 F.3d at 454. “Reasonable suspicion is more
than an inchoate and unparticularized suspicion or hunch.”
United States v. Ward, 144 F.3d 1024, 1034 (7th Cir.
1998) (internal quotations and citations omitted). In deter-
mining whether reasonable suspicion existed to support
the removal of the first letter from the mail stream, we
must consider the totality of the circumstances known
to authorities at the time of the first letter’s detention. See
6                                               No. 01-2206

id. A tip from an informant can provide a basis for rea-
sonable suspicion. Adams v. Williams, 407 U.S. 143, 147
(1972); see also Alabama v. White, 496 U.S. 325 (1990). In
determining whether a tip has furnished “enough verifi-
able information to provide reasonable suspicion, courts
examine the amount of information given, the degree of
reliability, and the amount of police corroboration.” United
States v. Price, 184 F.3d 637, 640 (7th Cir. 1999). “[I]f ‘an
informant is shown to be right about some things, he is
probably right about other facts that he has alleged,
including the claim that the object of the tip is engaged in
criminal activity.’ ” Id. (quoting White, 496 U.S. at 331).
However, “[a]n informant does not have to be one hun-
dred percent correct to provide the police with reasonable
suspicion.” Id. at 641.
  In the present case, the CI correctly predicted that
Simmons would receive a letter from a “Cheryl” in Califor-
nia in a greeting card-type envelope. These details accu-
rately predicted future behavior, demonstrating inside
information and a special familiarity with Simmons’ affairs.
See White, 496 U.S. at 332. The fact that the CI provided
an incorrect city for “Cheryl” and an incorrect date of ar-
rival is not fatal, given the information that the CI got
right. After the majority of information in the CI’s tip
was corroborated, it was reasonable for the authorities
to conclude that the CI’s allegation that the letter con-
tained contraband was true as well. We conclude that under
the totality of the circumstances reasonable suspicion
existed to support the removal of the first letter from the
mail stream.
  The next step in our analysis is to determine whether
postal authorities detained the first letter for an unreason-
ably long period while investigating. The first letter was
mailed from California on Tuesday, October 19, 1999,
arriving in Colona on Thursday, October 21. The controlled
delivery was made on Monday, October 25. We have rec-
No. 01-2206                                                 7

ognized that, “at some point in time, a detention of mail
extends from a stop to a seizure requiring probable cause”
rather than mere reasonable suspicion. Evans, 282 F.3d
at 455. “ ‘Brevity of detention is an important factor in
determining whether it may be justified by reasonable
suspicion only . . . . [W]e also consider whether the police
diligently pursued their investigation.’ ” Id. (quoting United
States v. Dennis, 115 F.3d 524, 533 (7th Cir. 1997)).
  In the present case, the first letter was detained based
on reasonable suspicion as discussed above from Thurs-
day until Friday, at which time a narcotics trained canine
alerted to it. Once the canine alerted to the letter, rea-
sonable suspicion was elevated to probable cause. See
United States v. Jones, 275 F.3d 648, 654 (7th Cir. 2001),
cert. denied, 122 S.Ct. 1941 (2002). We have previously
held that a two-day detention of letters in order to subject
them to a canine sniff test was brief enough to be sus-
tained by reasonable suspicion. United States v. Mayomi,
873 F.2d 1049, 1054 (7th Cir. 1989). Furthermore, postal
authorities in the present case acted diligently. Once the
dog alerted to the first letter, it was reasonable to con-
tinue detaining the letter long enough to allow for in-
spection of the second letter. When the second letter ar-
rived in Des Moines on Saturday, Miskanic determined
that it probably did not contain narcotics. However, it was
too late to set up a controlled delivery in Colona for Sat-
urday, and first class mail is not delivered on Sunday.
Therefore, Miskanic effectuated a controlled delivery Mon-
day, the earliest possible time. Under the circumstances
of this case, the four-day delay in delivering the first let-
ter was not constitutionally unreasonable.
8                                             No. 01-2206

                     CONCLUSION
  For the reasons set forth above, the district court’s or-
der denying Ganser’s motion to suppress is AFFIRMED.


A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-17-03